Citation Nr: 0216145	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome, secondary to post-traumatic cerebral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral carpal tunnel syndrome.

The RO also denied service connection for hearing loss, 
tinnitus and an eye condition, all claimed as secondary to 
post-traumatic cerebral syndrome.  In June 2000, the RO 
issued a statement of the case on these issues.  Service 
connection for hearing loss was granted in an April 2002 
decision.  VA has not received and the veteran has not 
identified a document which can be construed as a substantive 
appeal on the remaining issues.  As such, they are not 
properly before the Board at this time.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's bilateral carpal tunnel syndrome is not 
etiologically related to his service-connected post-traumatic 
cerebral syndrome.

3.  Carpal tunnel syndrome was not manifest during service or 
within 1 year of separation.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991). 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Carpal tunnel syndrome is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hit on the head by a pipe while in the 
service.  The service records were negative for a diagnosis 
of carpal tunnel syndrome and the nervous system was normal 
at separation.  A 1947 examination disclosed fine termors of 
the fingers.  Reflexes were active and equal.  There was no 
atrophy or paralysis.  It was determined that the examination 
was negative.  Testing in 1948 disclosed that the motor 
system and sensory system were either good or normal.  Carpal 
tunnel syndrome was not identified.

In a March 1947 rating decision, he was granted service 
connection for post-traumatic cerebral syndrome 

In August 1997, the veteran filed a claim for tingling in his 
hands stemming from his post-traumatic cerebral syndrome.  

VA outpatient treatment records show that he was seen in 
April 1997 with a complaint of numbness in both hands for the 
past 3 to 5 years.  Neurologically, cranial nerves II through 
XII were intact.  The assessment was hand numbness, 
neuropathy versus radiculopathy.  An EMG was performed in 
June and the assessment was bilateral carpal tunnel syndrome.

In an April 2002 VA examination, the veteran reported 
developing intermittent numbness of the hands approximately 
20 years ago.  He stated that he had not sought any medical 
care for this.  The examiner reviewed the claims file and 
noted complaints about his hands as an outpatient in 1997 
which was subsequently diagnosed following an EMG as 
bilateral carpal tunnel syndrome.  The examiner further noted 
the head injury in service.  Clinically, the veteran's 
reflexes were 2+ and symmetric in the biceps, triceps, 
brachioradialis, knees and ankles.  Sensory examination to 
light touch, vibratory sense, and position were normal.  
Motor examination in the upper and lower extremities revealed 
5/5 strength with good bulk and normal tome.  The examiner 
noted that the veteran had symptoms in his hands compatible 
with carpal tunnel syndrome, diagnosed by such on EMG some 
five years ago.  The etiology was unknown, but it was clearly 
not related to his head injury suffered in the 1940's and 
therefore not associated with post cerebral concussive 
syndrome.  There was also no reason to believe that it was 
aggravated by his condition.  Finally, the examiner noted 
that it would be unusual for a symptom such as carpal tunnel 
syndrome or any neurologic symptom to occur some 35 to 40 
years after the incident.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a March 2002 letter of 
the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the June 
1998 rating decision, the November 1998 statement of the case 
and supplemental statements of the case issued in January 
2000 and August 2002.  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the March 2002 
letter to the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  VA has provided him with an examination and 
obtained all records of his outpatient treatment 
notwithstanding his statement in the April 2002 VA 
examination that he never sought any treatment for his carpal 
tunnel syndrome.  The veteran has not identified any 
additional available evidence that is relevant to his claim.  
The Board further notes that the veteran has been afforded 
opportunity to present evidence and argument in support of 
his claim in written statements to VA.  There is sufficient 
evidence of record to decide the claim, and VA has satisfied 
its duties to notify and to assist the veteran.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Service 
connection may be granted for organic disease of the nervous 
system if manifest within 1 year of separation.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2002).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the competent evidence consisting of the April 
2002 VA examination shows that carpal tunnel syndrome is not 
related to the veteran's post-traumatic cerebral syndrome.  
Carpal tunnel syndrome was initially manifest many years 
following service and is not show to be related either 
directly to service, or to his service-connected post-
traumatic cerebral syndrome.  Nor did the examiner find that 
there was any reason to believe that the veteran's service-
connected post-traumatic cerebral syndrome has aggravated his 
carpal tunnel syndrome.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (A veteran may be compensated for an increase in a 
nonservice-connected disability which is the proximate cause 
of a service-connected disability).  Rather, the 2002 VA 
examiner determined that the etiology was not known, but it 
clearly was not related to his head injury and not associated 
with the post concussive syndrome.

The Board has considered the veteran's statements regarding 
the origin of his bilateral carpal tunnel syndrome; however, 
this is not competent evidence to show that his bilateral 
carpal tunnel syndrome is related to his service-connected 
post-traumatic cerebral syndrome.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's carpal tunnel syndrome is beyond the range and 
scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

At this time, there is no competent evidence of carpal tunnel 
syndrome during service; there is no competent evidence of 
carpal tunnel syndrome within 1 year of separation from 
service; and there is no competent evidence linking any 
portion of disability due to the carpal tunnel syndrome to a 
service connected disease or injury.  Rather, the competent 
evidence establishes that carpal tunnel syndrome was first 
manifest decades after service and that the disability is 
unrelated to any incident of service or a service-connected 
disease or injury.  The preponderance of the evidence is 
against the claim, and because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).

ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

